AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                              FILED IN THE

                                         UNITED STATES DISTRICT COURT                                     U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF WASHINGTON
                                                                  for thH_
                                                     Eastern District of Washington                  Sep 30, 2018
                         MICHAEL C.,                                                                      SEAN F. MCAVOY, CLERK



                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:17-CV-03147-MKD
                                                                     )
       COMMISSIONER OF SOCIAL SECURITY,                              )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 17, is GRANTED. Defendant’s Motion for Summary Judgment,
u
              ECF No. 22, is DENIED.
              Judgment is entered for the Plaintiff and the matter is REVERSED and REMANDED to the Commissioner of Social
              Security for further proceedings consistent with this Court's order ECF No. 24, pursuant to sentence four of 42 U.S.C. §
              405(g).

This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                         Mary K. Dimke                                       on cross-motions for summary
      judgment.


Date: September 30, 2018                                                   CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Pam Howard
                                                                                          %\Deputy Clerk

                                                                            Pam Howard
